Case 5:21-cv-00159-SMH-MLH Document 70 Filed 08/23/21 Page 1 of 1 PageID #: 455




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 RANDY PIGG #V-46860                               CIVIL ACTION NO. 21-cv-0159

 VERSUS                                            CHIEF JUDGE HICKS

 B P X ENERGY ET AL                                MAGISTRATE JUDGE HORNSBY


                                          ORDER

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, including the

 written objections filed, and concurring with the findings of the Magistrate Judge under

 the applicable law;

         It is ordered that all claims against Johnston H. Chandler and John M. Parsons are

 DISMISSED WITH PREJUDICE for failure to state a claim on which relief may be granted.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this the 23rd day of August,

 2021.
